Citation Nr: 0639259	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-39 921	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). In that rating decision 
the RO continued the assigned 50 percent rating for PTSD. The 
veteran perfected an appeal of the assigned rating.

The veteran submitted additional evidence in June 2006 for 
the Board's consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that the 
evidence of record raises a question as to the current 
severity of the veteran's PTSD.  The veteran last underwent a 
VA examination in March 2004, more than 2 1/2 years ago.  At 
that time, his Global Assessment of Functioning (GAF) score 
was 50.  The last GAF score noted in the record was 55 in May 
2005, which suggests moderate symptoms.  In September 2005, 
he acknowledged that he was able to maintain relationships 
with his former girlfriend, his son, and a current female.  
Other records noted increasing isolation and problems at 
work, with near violent episodes when feeling provoked.  It 
was also noted, however, that he planned to "survive" at 
work for 4 or 5 more years then relocate to a warmer climate 
for part of the year.  

In light of the above, the Board finds that a current VA 
examination is necessary to adequately evaluate the claim.  
See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Thus, on remand the RO should 
provide corrective notice.  
        
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain VA mental 
health treatment records dating from 
April 2006 to the present and associate 
them with the claims file.

3.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
symptomatology should be described in 
detail.  The examiner should also provide 
a Global Assessment of Functioning score 
for the PTSD, and an opinion as to the 
level of occupational impairment caused 
by the veteran's PTSD. 

4.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

